’|

IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION AT DAYTON

BALL METAL BEVERAGE
CONTAINER CORP.,

Plaintiff/Counterclaim Defendant,

v.
CROWN PACKAGING
TECHNOLOGY, INC. AND CROWN
CORK & SEAL USA, INC.,
Defendants/Counterclaim Plaintiffs,

V.

REXAM BEVERAGE cAN
coMPANY,

Counterclaim Defendant.

Civil Action 3:12-cv-00033 (WHR)

 

ORDER

 

Upon the motion of Defendant, for good cause shown, Defendant is hereby granted leave

to file documents under seal in connection with Defendants’ Responses to Ball and Rexam’s

Motions for Summary Judgment filed on December 7, 2018.

Date: l gx `l»© "@

den/§§

Honorable Walter H: Rice
United States District Judge

COPIES TO:

David C. Greer, Trial Attorney, and James H. Greer, Esq., BIESER, GREER & LANDIS, LLP,
400 PNC Center, 6 North Main Street, Dayton, Ohio 45402, Tel. (937) 223-3277, Fax: (937)
223-6339, E-mail: dcg@biesergreer.com, jhg@biesergreer.com, Attorneys for Defkndant Crown
Packaging Technology, Inc. and Crown Cork & Seal USA, Inc.

Dale M. Heist, Esq., John Murphy, Esq., Aaron B. Rabinowitz, Esq., WOODCOCK
WASHBURN, LLP, Cira Centre, 12th Floor, 2929 Arch Street, Philadelphia, PA 19104, Tel:
(215) 568-3100, Fax: (215) 568-3439, Attorneys for Defendant Crown Packaging Technology,
Inc. and Crown Cork & Seal USA, Inc.

John D. Luken, Esq., and Lawrence R. Elleman, Esq., DINSMORE & SHOHL LLP, 255 E. Fifth
Street, 1900 Chemed Center, Cincinnati, OH 45202, Tel: (513) 977-8200, Fax: (513)

977-8141, Attorneys for PlaintWBall Metal Beverage Container Corporation
205329/718079

